DETAILED ACTION
Claim Rejections - 35 USC § 101
Claim 16 is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because “a computer readable data structure” includes transitory signals or transmissions which have been held to be outside of the statutory categories of invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim does not states that the core is “disposed diagonally” but does not specify relative to what. While the claim format appears to suggest that the core would be diagonally disposed relative to the hypotenuses, this would be in contradiction to the disclosure. Clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-10-14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Oda (US 4,601,332) in view of Cottingham (US 2001/0025700).

Regarding claim 1, Oda teaches a heat exchanger component comprising: a core portion (Fig. 2b; central region of illustrated up-down counterflow) comprising alternating first and second heat exchanging channels (Col. 2:35-47) for exchange of heat between first (1-1’) and second (2-2’) fluids in the respective channels, wherein the first and second channels are configured to direct the first and second fluids along corresponding routes in opposite directions (Figs. 2a-b); and a first ducting portion (Figs. 2a-b; region where redirection of 1 and 2’ occurs and 1 enters and 2’ exits) comprising first and second ducting channels (see, e.g., Figs. 6b, 9b) for transfer of the first (1) and second (2’) fluids between an inlet and outlet, respectively,  and the heat exchanging channels of the core portion (see flow lines Figs. 2a-b); the first and second ducting channels provide a different flow path geometry to each other (they are left-right mirror images; see Fig. 2b); the first ducting channels direct the first fluid around a turn of at least 45 degrees (see Fig. 2a; 1 turns around 90 degrees); the second ducting 
Oda does not teach that the first inlet and second outlet are separate from and not interleaved with each other.
Cottingham teaches that it is old and well-known to provide heat exchangers with interleaved core and ducting portions (see Fig. 1) with inlets and outlets (43) which are separate from the ducting portions (see Figs. 1-2) and are not interleaved with each other.
It would have been obvious to provide the device of Oda with the inlet/outlets, as taught by Cottingham, in order to increase the ease of attachment of fluid inlets and outlets to the device.

Regarding claim 14, Oda teaches a method of manufacturing comprising forming the following components: a core portion (Fig. 2b; central region of illustrated up-down counterflow) comprising alternating first and second heat exchanging channels (Col. 2:35-47) for exchange of heat between first (1-1’) and second (2-2’) fluids in the respective channels, wherein the first and second channels are configured to direct the first and second fluids along corresponding routes in opposite directions (Figs. 2a-b); and a first ducting portion (Figs. 2a-b; region where redirection of 1 and 2’ occurs and 1 enters and 2’ exits) comprising first and second ducting channels (see, e.g., Figs. 6b, 9b) for transfer of the first (1) and second (2’) fluids between an inlet and outlet, respectively,  and the heat exchanging channels of the core portion (see flow lines Figs. 2a-b); the first and second ducting channels provide a different flow path geometry to each other (they are left-right mirror images; see Fig. 2b); the first ducting channels direct the first fluid around a turn of at least 45 degrees (see Fig. 2a; 1 turns around 90 degrees); the second ducting channels are configured to direct the second fluid around a turn of at least 90 degrees (see Fig. 2b; 2’ turns around 90 degrees); the first and second ducting channels are interleaved (see, e.g., Figs. 6b, 9b).

Cottingham teaches that it is old and well-known to provide heat exchangers with interleaved core and ducting portions (see Fig. 1) with inlets and outlets (43) which are separate from the ducting portions (see Figs. 1-2) and are not interleaved with each other.
It would have been obvious to provide the device of Oda with the inlet/outlets, as taught by Cottingham, in order to increase the ease of attachment of fluid inlets and outlets to the device.

Regarding claim 16, Oda teaches a computer readable data structure (the electronic image file of the application drawings submitted in Oda’s application) representing a design of a heat exchanger component (the Figures represent the design of the heat exchanger component) comprising: a core portion (Fig. 2b; central region of illustrated up-down counterflow) comprising alternating first and second heat exchanging channels (Col. 2:35-47) for exchange of heat between first (1-1’) and second (2-2’) fluids in the respective channels, wherein the first and second channels are configured to direct the first and second fluids along corresponding routes in opposite directions (Figs. 2a-b); and a first ducting portion (Figs. 2a-b; region where redirection of 1 and 2’ occurs and 1 enters and 2’ exits) comprising first and second ducting channels (see, e.g., Figs. 6b, 9b) for transfer of the first (1) and second (2’) fluids between an inlet and outlet, respectively,  and the heat exchanging channels of the core portion (see flow lines Figs. 2a-b); the first and second ducting channels provide a different flow path geometry to each other (they are left-right mirror images; see Fig. 2b); the first ducting channels direct the first fluid around a turn of at least 45 degrees (see Fig. 2a; 1 turns around 90 degrees); the second ducting channels are configured to direct the second fluid around a turn of at least 90 degrees (see Fig. 2b; 2’ turns around 90 degrees); the first and second ducting channels are interleaved (see, e.g., Figs. 6b, 9b).

Cottingham teaches that it is old and well-known to provide heat exchangers with interleaved core and ducting portions (see Fig. 1) with inlets and outlets (43) which are separate from the ducting portions (see Figs. 1-2) and are not interleaved with each other.
It would have been obvious to provide the device of Oda with the inlet/outlets, as taught by Cottingham, in order to increase the ease of attachment of fluid inlets and outlets to the device.
Regarding claim 17, the computer readable data structure has been stored in the PTO’s publicly available EAST database at least since publication of the database in 1999.

Regarding claim 5, Oda further teaches that the first and second ducting channels may have a greater hydraulic diameter than the first and second heat exchanging channels of the core portion (see construction process for side-entry ducting channels; Figs. 4-6; the ducting channels have the separation ribs removed whereas the heat exchanging channels do not resulting in a reduced hydraulic diameter at the heat exchanging channels).

Regarding claims 6 and 7, Cottingham further teaches that the total frontal area of the first and second heat exchanging channels of the core portion (equivalent to half the cross section from 17 to 14 in Fig. 3) are each greater than the total frontal area of the first and second fluid inlet/outlet, respectively (cross-section of 43; see Fig. 2).

Regarding claim 8, Oda further teaches that the core and first ducting portions are integrally formed (see Figs. 4-9 and Col. 3:39-53).



Regarding claim 10, Oda further teaches that in the second ducting portion at least one of the first and second ducting channels turns at least 45 degrees (see Figs.2a-b).

Regarding claim 11, Oda further teaches that the first and second ducting portions comprise wedge shaped portions with hypotenuse surfaces (see the dashed lines in the ducting portions in all figures) that face each other with the core disposed between the two hypotenuse surfaces and parallel to them (see Figs.)

Regarding claim 12, Oda further teaches that the heat exchanger is a counter-flow heat exchanger (see Figs. 2a-b).

Regarding claim 13, Oda further teaches that the heat exchanger is a recuperative heat exchanger (see abstract).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Oda in view of Cottingham and Ranjan (US 10,415,901).
Oda, as modified, does not teach the use of additive manufacturing.
Ranjan teaches it is old and well-known to form such ceramic heat exchangers via additive manufacturing (Col. 3:21-22).
It would have been obvious to one of ordinary skill to form the device of Oda, as modified, via any well-known manufacturing process, including the additive manufacturing of Ranjan, in order to allow for faster development and implementation times and reducing tooling.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Oda in view of Cottingham and Xia (US 9,528,774).
Regarding claim 2, Oda teaches multiple different turn angles for the first and second fluids (see Figs. 1-3) but does not teach the use of different turn angles for the first and second fluids in the same device.
Xia teaches that it is old and well-known to utilize different turn angles for two fluids in the same ducting portion of a heat exchanger (see Fig. 2; each of the two ducting portions directs the two fluids through different angled turns).
It would have been obvious to one of ordinary skill in the art at the time of the invention to form the device of Oda with ducting sections that turn the first and second fluids through different angles, as taught by Xia, in order to ease installation in different spaces wherein fluids arrive to the heat exchange site from different directions.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Oda in view of Cottingham and Sugiyama (US 2010/0071887).
Oda does not teach a turn greater than 90 degrees.
Sugiyama teaches a fluid turn within a ducting portion of a heat exchanging component of greater than 90 degrees (see Fig. 2a; from the entrance the fluid turns away from the direction of the central region and 7a as it enters locations pointed to by 13a/13b and then must turn through more than 90 degrees to reach the regions defined by 7a).
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the device of Oda, as modified, with the fluid guides and greater than 90 degree turn, as taught by Sugiyama, in order to encourage more even fluid distribution and reduce eddying in the far corner of the ducting portion turn.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Oda in view of Cottingham and ‘359 (WO 2016/147359).
Oda, as modified, does not discus heat exchange assisting features on an inner surface of the ducting channels.
‘359 teaches the use of corrugated fins inside the ducting channels (see 54, 55; Figs. 16 and 17).
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the device of Oda, as modified, with the heat exchange assisting features, as taught by ‘359, in order to increase overall heat exchange efficiency in the device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON L RUSSELL whose telephone number is (571)270-1858.  The examiner can normally be reached on M-Th, 9-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571.272.5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEVON RUSSELL/               Primary Examiner, Art Unit 3763